Order filed February 10, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00588-CR
                                   ____________

                 JENNIFER CHRISTINE WAITE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


            On Appeal from County Criminal Court at Law No. 13
                           Harris County, Texas
                       Trial Court Cause No. 1848166

                                     ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit No. 4, a
DVD.
      The clerk of County Criminal Court at Law No. 13 is directed to deliver to
the Clerk of this court the original of State’s Exhibit No. 4, a DVD, on or before
February 20, 2015. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
Exhibit No. 4, a DVD, to the clerk of County Criminal Court at Law No. 13.



                                              PER CURIAM